DETAILED ACTION

Allowable Subject Matter
Similarly as set forth in the previous Office Action, claims 1-16 appear to contain allowable subject matter. Specifically, the prior art does not disclose nor render obvious “a set of wall sections constructed and arranged to exchange vehicle loading with the floor plate; and a fluid delivery assembly supported by the floor plate”, when combined with the details of the fluid delivery assembly, as recited in independent claim 1. As claims 17-19 depend from claim 1, claims 17-19 also appear to contain allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to claims 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (US Pat No 2,360,397).
In regard to claim 15,
an intake manifold (union 4) to reside adjacent a back of the vehicle (“the rearmost portion”, Col 1, line 54);
an outlet (with at least “discharge orifices” 25) to reside adjacent a front of the vehicle (at the bow-like section with ram 29); and
a set of lateral conduits (mains 3) extending between the intake manifold (4) and the outlet (with elements 25) to laterally convey fluid entering the intake manifold from a fluid source to the outlet (see especially Fig 2) for delivery to a fluid target (Col 3, lines 4-10), the set of lateral conduits defining at least a portion of a loop (see especially Fig 2) enabling the fluid delivery assembly to channel the fluid around vehicle equipment (labeled as “Motors, Pumps, and Engine Room”) within the loop (see Figs 1 and 2).
In regard to claim 16, Carpenter discloses a method of delivering fluid (Col 3, lines 8-9: “to discharge the greatest volume of water”), the method comprising:
intaking the fluid (via passages 5) through an intake manifold (4) that resides adjacent a back of a vehicle (Col 1, line 54 – Col 2, line 3),
releasing the fluid from an outlet (with at least “discharge orifice” 25) that resides adjacent a front of the vehicle (at the bow-like section with ram 29, see Figs 1 and 2), the fluid flowing from the intake manifold through a set of lateral conduits (3) extending horizontally (see Figs 1 and 2) along a floor plate of the vehicle (considered to be the double-walled hull section, at least partially visible, in Fig 1, extending from the “hatch” with passages 5 and then underneath the vehicle) and between the intake manifold (4) and the outlet to the outlet (25), the set of lateral conduits defining at least a portion of a loop (see Fig 2) enabling channeling of the fluid around vehicle equipment (labeled as “Motors, Pumps, and Engine Room”) and through the loop; and
while fluid is continuing to be released from the outlet, driving the vehicle over a ground surface (for example, see claim 2: “forcing its way into a burning structure”).
In regard to claim 20, Carpenter discloses the assembly of claim 15, wherein the set of lateral conduits (3) extending between the intake manifold (4) and the outlet (25) includes: 
a left lateral conduit constructed and arranged to extend horizontally under a left wall section of the vehicle, and a right lateral conduit constructed and arranged to extend horizontally under a right wall section of the vehicle (both passages extending under the “top” of hull section 1, see Figs 1 and 2, the “port and starboard” halves of hull 1 considered to be “sections” as broadly claimed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JACOB M AMICK/Primary Examiner, Art Unit 3747